Citation Nr: 1538804	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-22 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right jaw disorder and, if so, whether service connection may be granted.

2.  Entitlement to Eustachian tube dysfunction, to include as secondary to right jaw disorder.

3.  Entitlement to service connection for a gastrointestinal disorder (claimed as stomach pain and bowel problems).

4.  Entitlement to service connection for a right leg disorder (right leg shorter than left leg).

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for flat feet.

7.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine for the period on appeal up to December 19, 2010, and in excess of 30 percent for the period from December 20, 2010.

8.  Entitlement to an increased rating for DDD of the thoracolumbar spine.

9.  Entitlement to increased ratings for radiculopathy of the upper extremities and lower right extremity.

10.  Entitlement to an increased rating for chest wall contusion with residual degenerative changes at first costosternal junction.

11.  Entitlement to an increased rating for chronic frontal sinusitis with deviated nasal septum.

12.  Entitlement to a combined extraschedular rating for service-connected disabilities, as well as entitlement to an extraschedular rating for DDD of the cervical spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to September 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Anchorage, Alaska, and Cleveland, Ohio, in March 2008, January 2010, August 2010, August 2012, September 2013, and January 2015.  Jurisdiction over the Veteran's claims currently lies with the Anchorage RO.  In April 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Anchorage RO.

These matters were previously before the Board in January 2015, at which time they were remanded to fulfill the Veteran's request for a Board hearing.  As the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in March 2015, the Board finds that no further action is necessary in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the evidence of record, the Board has recharacterized the Veteran's claim for service connection for right jaw pain as a claim for service connection for a right jaw disorder, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, his claims for service connection for a stomach disorder and a bowel disorder have been recharacterized as a claim for service connection for a gastrointestinal disorder; and his claim for service connection for right leg shorter than left leg has been recharacterized as a claim for service connection for a right leg disorder.

The issue of the Veteran's entitlement to service connection for a rash was raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since that time.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In this decision, the Board grants a 20 percent rating for DDD of the cervical spine for the period on appeal up to December 19, 2010.  The issues of (1) entitlement to a rating in excess of 20 percent for the period up to December 19, 2010, and in excess of 30 percent for the period from December 20, 2010; (2) entitlement to an increased rating for DDD of the lumbar spine; (3) entitlement to increased ratings for radiculopathy of the upper extremities and lower right extremity; (4) entitlement to an increased rating for chest wall contusion with residual degenerative changes at first costosternal junction; (5) entitlement to an increased rating for chronic frontal sinusitis with deviated nasal septum; (6) whether the matter of the Veteran's entitlement to an extraschedular rating should be referred to the Director of the Compensation Service; and (7) entitlement to service connection for a gastrointestinal disorder, right leg disorder, and bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran did not perfect his appeal of a June 2005 rating decision in which the RO denied the Veteran's claim of entitlement to service connection for a right jaw disorder.

2.  Evidence added to the record since the June 2005 rating decision, which is not cumulative or redundant of evidence then of record, relates to an unestablished fact that is necessary to support the Veteran's claim of entitlement to service connection for a right jaw disorder.

3.  The Veteran's right jaw disorder is related to service.

4.  The Veteran's Eustachian tube dysfunction, right ear, is related to service.

5.  Pes planus was noted upon the Veteran's entry into service, and the competent evidence of record shows that his pes planus was not aggravated during his period of service.

6.  For the period on appeal up to December 19, 2010, the Veteran's cervical spine disability was productive of forward flexion limited to 25 degrees and a combined range of motion of 125 degrees, after accounting for functional loss due to pain.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for a right jaw disorder, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right jaw disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for Eustachian tube dysfunction, right ear, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  For the period on appeal up to December 19, 2010, the criteria for a disability rating of 20 percent for DDD of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided such notice in multiple letters, to include correspondence dated April 2007 and September 2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and non-VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  With regard to VA's duty to provide an examination or obtain a medical opinion, VA provided examinations and obtained opinions in October 2007, January 2010, July 2010, February 2012, August 2012, August 2013, May 2014, and June 2014.  38 U.S.C.A. § 5103A(d).

As previously acknowledged, the Veteran was afforded hearings before a DRO at the RO and the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearings, the DRO and VLJ enumerated the issues on appeal, and the DRO and VLJ solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim to Reopen Claim for Service Connection for Right Jaw Disorder

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of entitlement to service connection for right jaw pain was denied in a June 2005 rating decision on the ground that the evidence failed to show that the Veteran's condition existed during service, as review of the Veteran's service dental records show all in-service examinations were normal, and thus, the evidence does not establish a relationship between the Veteran's condition and his military service.  In August 2005, the Veteran filed a notice of disagreement with the June 2005 rating decision, but did not perfect his appeal and the June 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); C.F.R. §§ 3.104(a), 3.156(b), 20.201, 20.202, 20.302 (2015); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Thereafter, the Veteran's claim for service connection was denied again in a January 2006 statement of the case.

In September 2008, the Veteran submitted another claim for service connection, which was denied in April 2009 because the evidence failed to show a relationship between the Veteran's current condition and his service.  After a subsequent April 2009 notice of disagreement, the RO denied the Veteran's claim in a January 2010 rating decision on grounds similar to those stated in April 2009.

The last final rating decision concerning this matter was issued in June 2005.  The evidence of record as of June 2005 includes the Veteran's STRs and postservice treatment records.  Post-June 2005, the record includes a January 2009 non-VA treatment record that documents the Veteran's history of right jaw pain since 1993 and an assessment of myofacial pain due to prior trauma and malocclusion.  Because this treatment record indicates that there is a relationship between the Veteran's right jaw pain and the trauma he sustained during service, the Board finds that new and material evidence has been presented and the Veteran's claim must be reopened.  Now the Board will address the merits of the claim for service connection.

III.  Claims for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A.  Right Jaw Disorder

The Veteran's STRs include a May 1992 report of medical examination that indicates that the Veteran's head, face, neck, and scalp were normal at that time.  Also in the STRs is an April 1995 CT scan report that documents a history of right side facial pain in the temporomandibular joint (TMJ) area, difficulty with mastication, and decreased mandibular range of motion, and indicates that physical examination did not show any right side facial pathology.

As noted previously, the postservice evidence includes a January 2009 non-VA treatment record that documents an assessment of myofacial pain due to prior trauma and malocclusion, and in May 2009, a non-VA clinician noted left TMJ disc diffuse intermediate signal that may reflect degeneration.

Consistent with the record, the Veteran reported during a January 2010 VA examination that he has had TMJ pain and pain in his right ear since service after candy became wedged between his maxillary and mandibular posterior teeth and he heard popping, cracking, stretching, and tearing sounds that were accompanied by pain.

The examiner noted that there is no apparent functional impairment due to loss of motion nor is there apparent masticatory function loss, but the Veteran reported that he is unable to chew certain foods without causing further pain.  The examiner also noted that the Veteran's mandible is asymmetrical and has bilateral posterior cross-bite, which are growth and development conditions.

The examiner reported that a panoramic x-ray shows no anatomical or pathological processes to attribute to this TMJ disorder and there is a written report by a qualified radiologist in the STRs of a MRI of the temporomandibular joints that also shows no anatomical discrepancies.  The examiner concluded that it would be speculation on his part to say that the Veteran's symptoms are a result of his temporomandibular joints; in-service and current x-rays indicate no discernible discrepancies of either joint; and the Veteran's right-sided jaw pain is a result of his cross-bite and right-sided asymmetry of the mandible.  Notably, the examiner reported that trauma such as wedging of candy between the teeth during service could precipitate or exacerbate a situation such as this with the predisposing malocclusion already in place.

An August 2013 VA examination report documents a diagnosis of TMJ dysfunction, but failed to provide an opinion regarding the etiology of the Veteran's right jaw disorder.

Notwithstanding the January 2010 examiner's finding that the Veteran's in-service jaw injury could have precipitated or exacerbated his right jaw disorder, the Board finds that examiner's finding that the Veteran's right-side jaw disorder is a result of his malocclusion highly probative in light of the definitive January 2009 finding that the Veteran's myofascial pain, which non-VA otolaryngologist Dr. B.A. attributed to a TMJ condition in February 2010, is due to prior trauma and malocclusion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the evidence shows that the Veteran's current right jaw disorder is related to his period of active service.  As the law mandates resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Eustachian Tube Dysfunction, Right Ear

In February 2010, Dr. B.A. reported that the Veteran has right ear Eustachian tube dysfunction secondary to TMJ pain syndrome.

In July 2010, a VA examiner attributed the Veteran's Eustachian tube dysfunction to TMJ dysfunction.  The examiner documented the Veteran's complaints of popping and pressure sensation in the right ear.  The examiner noted that fullness of the ear occurs in about 1/3 of patients with the TMJ syndrome, and ear fullness and pain with altitude changes are believed to (usually) be caused by Eustachian tube dysfunction, as it is thought that patients with TMJ disorders have increased tension and hyperactivity (muscle spasms) of the muscles responsible for regulating the opening and closing of the Eustachian tube.  The examiner noted that non-VA physician Dr. B.A. has attributed the Veteran's ear symptoms of popping and pressure to his TMJ syndrome.

Thus, the Board finds that service connection is warranted for a right ear Eustachian tube dysfunction secondary to the Veteran's right jaw disorder.  See 38 C.F.R. § 3.310(a) (2015) (providing that service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

C.  Pes Planus

Asymptomatic bilateral pes planus was noted in the Veteran's February 1987 entrance examination report.  A notation on this report indicates that the severity of his condition was either mild or moderate at that time.

The Board acknowledges that if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In light of the February 1987 entrance examination report that notes pes planus upon the Veteran's entry into service and the Veteran's and his spouse's competent April 2007 reports that he experienced foot pain during service, the Board finds that the presumption of aggravation applies.

The Veteran's STRs include May 1991, May 1992, and March 1993 medical history reports that document the Veteran's endorsement that he did not have and has never had "foot trouble."  A May 1992 medical examination report documents asymptomatic bilateral pes planus that was found to be mild.

A May 2007 VA imaging report notes that there was no evidence of deformity or of inflammatory or destructive change, and a normal study was noted based on weight-bearing views of the feet.

In August 2012, a VA examiner noted a diagnosis of mild bilateral pes planus.  The examiner reported that the Veteran has a history of asymptomatic pes planus and his medical records, to include his STRs, are silent for complaints of foot pain until 2007 when he began to seek treatment for "occasional" right first MPJ pain.  The referenced VA podiatry consult notes, which are dated May 2007, indicate that there was no history of trauma to the feet at that time.

The August 2012 examiner indicated that the Veteran's pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner supported this finding by noting that the STRs are silent for any complaints of or treatment for this condition in addition to acknowledging that pes planus was found to be mild during service and was mild upon examination in August 2012 as well.  Additionally, the examiner reported that pes planus typically causes pain in the heel and arch area, and the Veteran did not report or display any heel or arch pain.  The examiner concluded that the Veteran's pes planus remains asymptomatic and his right great toe pain is due to primus metatarsus elevatus, which is an unrelated condition.

Based on the foregoing, the Board finds that the the preponderance of the evidence shows that the Veteran's pes planus, which was noted at service entry, was not aggravated during service.  In so finding, the Board acknowledges the Veteran's contentions and his spouse's April 2007 statement in which she reported that the Veteran would cry after road marches during service because his feet hurt and that she encouraged him to see a doctor at that time, but he did not do so.  However, in light of the Veteran's in-service endorsements that he did not have and never had foot trouble, the Veteran's February 1987 entrance report that notes mild or moderate pes planus, a May 1992 report of mild asymptomatic pes planus, and current treatment records that document mild pes planus, the Board finds that the totality of the evidence shows that the claimed condition was not aggravated during the Veteran's period of service.

For the foregoing reasons, the Board finds that the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

IV.  Claim for Increased Rating for Cervical Spine Disability

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2) (2015).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined ROM of the cervical spine is 340 degrees.  Id.

By way of background, the RO granted service connection for a cervical spine disability (identified as cervical spine strain) in a June 2005 rating decision and assigned a noncompensable rating, effective August 23, 2004.  As noted previously, the June 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.202.  Thereafter, in March 2007, the Veteran submitted a claim for an increased rating that led to the present appeal.  In March 2008, the RO increased the rating for the Veteran's cervical spine disability to 10 percent, effective March 7, 2007.  In August 2012, the RO increased the Veteran's rating to 30 percent, effective December 20, 2010.  This 30 percent rating was continued in a September 2013 rating decision.

Thus, the issues before the Board are the Veteran's entitlement to a rating in excess of 10 percent for the period on appeal up to December 19, 2010, and a rating in excess of 30 percent for the period from December 20, 2010.

The effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014).  Thus, the Board will assess any ascertainable increase in disability from March 2006.

Here, an October 2007 VA examination report notes a radiographic impression of slight joint space narrowing of the C4-5 and C5-6 interspaces without marginal osteophytes or neural foraminal impingement identified.  During the examination, the Veteran described his neck and mid-back pain as intense and constant.  He described a constant, dull ache that is severe and radiates from his neck down both arms on an intermittent basis.  He reported that he works as a case manager and has to get up and move every 20 minutes due to neck pain.  He also reported that he avoids prolonged sitting or standing.  The examiner indicated that the Veteran does not have a history of urinary or fecal incontinence.

The examiner reported that the Veteran does not have a history of fatigue, decreased motion, stiffness, or weakness, but has a history of spasms.  The Veteran described having weekly flare-ups that last for one to two days.

Objective examination of the cervical spine showed pain with motion, but failed to show spasm, atrophy, guarding, tenderness, and weakness.  The Veteran's posture, head position, and gait were normal, and there was symmetry in appearance.  The Veteran was also negative for abnormal spinal curvature, such as kyphosis, lordosis, and scoliosis.  His motor, sensory, and reflex examinations were normal.

The following range of motion values were documented with regard to the Veteran's cervical spine: flexion from 0 to 35 degrees with pain beginning at 25 degrees during active and passive motion; extension from 0 to 30 degrees with pain beginning at 0 degrees during active and passive motion; right lateral flexion from 0 to 30 degrees with pain beginning at 0 degrees during active and passive motion; left lateral flexion from 0 to 30 degrees with pain beginning at 0 degrees during active and passive motion; and lateral rotation from 0 to 50 degrees with pain beginning at 50 degrees during active and passive motion, bilaterally.  He demonstrated normal resisted isometric movement in addition to pain on active motion, passive motion, and after repetitive use.  Notably, however, there was no additional loss of motion on repetitive use.

The examiner noted that the Veteran was employed on a full-time basis and, due to his back and knee pain, lost less than one week from work during the previous 12-month period.  The examiner noted the Veteran's report of decreased mobility due to constant neck and back pain, and indicated that although the Veteran's condition has a significant effect on his usual occupation and has resulted in the assignment of different duties, these conditions have either no effect or a mild to moderate effect on his usual daily activities.

A February 2012 VA examination report documents the Veteran's report of severe flare-ups that recur every 1.5 months with pain that lasts "a couple days."  These flare-ups are getting more frequent over time.  The examiner reported that no numbness or tingling into the extremities was noted.

At that time, the Veteran demonstrated forward flexion to 20 degrees with objective evidence of painful motion at 10 degrees; extension to 30 degrees with objective evidence of painful motion at 30 degrees; right lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees; left lateral flexion to 20 degrees with objective evidence of painful motion at 15 degrees; right lateral rotation to 65 degrees with objective evidence of painful motion at 65 degrees; and left lateral rotation to 60 degrees with objective evidence of painful motion at 60 degrees.

After repetitive-use testing, the Veteran demonstrated forward flexion to 10 degrees; extension to 30 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 65 degrees; and left lateral rotation to 60 degrees.  After repetitive use, the Veteran demonstrated functional loss in that he exhibited less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and interference with sitting, standing and/or weight-bearing.

The Veteran did not demonstrate guarding or muscle spasm of the cervical spine nor did he demonstrate muscle atrophy.  He exhibited normal muscle strength and his sensory examination was normal, but he did demonstrate some hypoactive reflexes in the upper extremities.  The examiner documented mild numbness in the right upper extremity and endorsed that his left upper extremity was not affected.  The Veteran was negative for other neurologic abnormalities related to his cervical spine disability.

The examiner reported that the Veteran had incapacitating episodes over the previous twelve-month period due to IVDS of the cervical spine.  These episodes lasted for a total duration of at least one week, but less than two weeks.

With regard to the functional impact of the Veteran's condition, the examiner endorsed that the Veteran's cervical spine disability impacts his ability to work, as it limits his ability to look down and up when using computers, he has to miss work to go to therapy that requires flying to a neighboring town, and he has had to go home from work due to pain.

In June 2013, a non-VA clinician noted that the Veteran demonstrated flexion to 40 degrees, extension to 20 degrees, lateral flexion to 40 degrees, and 70 degrees of rotation.  During a subsequent June 2013 evaluation, the Veteran demonstrated flexion to 10 degrees; extension to 12 degrees; lateral flexion to 35 degrees; and rotation to 40 degrees.

In August 2013, a VA examiner documented the following range of motion values: forward flexion to 10 degrees with objective evidence of painful motion at 10 degrees; extension to 10 degrees with objective evidence of painful motion at 10 degrees; right lateral flexion to 10 degrees with objective evidence of painful motion at 10 degrees; left lateral flexion to 5 degrees with objective evidence of painful motion at 5 degrees; right lateral rotation to 30 degrees with objective evidence of painful motion at 30 degrees; and left lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees.

After repetitive-use testing, the Veteran demonstrated forward flexion, extension, and right lateral flexion to 10 degrees; left lateral flexion to 5 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 20 degrees.  Although he did not have additional limitation in range of motion following repetitive-use testing, he demonstrated functional loss and/or functional impairment of the cervical spine in that he demonstrated less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.

He did not have guarding, muscle spasm, or muscle atrophy.  Although his muscle strength and reflex examinations were normal, he demonstrated decreased sensation in his hands and fingers, bilaterally.  In addition, he demonstrated moderate intermittent pain and numbness in the right upper extremity, and mild intermittent pain and numbness in the left upper extremity.  There were no other signs of radiculopathy and the examiner endorsed that the Veteran does not have any other neurologic abnormalities.  The examiner concluded that the Veteran has moderate radiculopathy in his right upper extremity and mild radiculopathy in his left upper extremity.  In another August 2013 examination report, it was noted that the Veteran has moderate incomplete paralysis of the right radial, median, ulnar, and musculocutaneous nerves in addition to mild incomplete paralysis of the left radial, median, and ulnar nerves.

Notably, the examiner endorsed that the Veteran does not have IVDS of the cervical spine.

With regard to the functional impact of this condition, the examiner concluded that the Veteran's cervical spine DDD affects his ability to work because it affects his ability to bend his neck, grasp or grip with his upper extremities, or do any overhead work, and keyboarding is limited to less than fifteen minutes due to increasing neck pain.

During a May 2014 VA examination, the Veteran demonstrated forward flexion, extension, right lateral flexion, left lateral flexion, and right lateral rotation to 15 degrees; and left lateral rotation to 30 degrees.  He demonstrated all motions to 15 degrees following repetitive-use testing.  The examiner noted that the Veteran experienced incapacitating episodes due to IVDS that lasted at least one week, but less than two weeks.  At that time, the Veteran had moderate pain and numbness in the upper extremities, bilaterally, and mild bilateral paresthesia and/or dysesthesia.  The Veteran reported that he misses two weeks of work per year due to his cervical and/or lumbar spine pain and necessary treatment.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that a 20 percent rating is warranted for the period on appeal up to December 19, 2010, because the Veteran's cervical spine disability was productive of forward flexion limited to 25 degrees and a combined range of motion of 125 degrees, after accounting for functional loss due to pain, based on the results of the October 2007 VA examination.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  At this time, the Board declines to find that a rating in excess of 20 percent is warranted for this period, as the preponderance of the evidence fails to show that he has forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine during this period.

Additionally, as the record at this time fails to show that the Veteran has experienced incapacitating episodes having a total during of at least two weeks, the Board finds that higher ratings cannot be granted under the IVDS criteria at this time.

In light of the Veteran's recent statements that his cervical spine disability has worsened, the Board notes again that the matter of the Veteran's entitlement to increased ratings for his cervical spine disability, to include any associated neurologic abnormalities, will be readjudicated on remand after a new examination is provided to determine the current severity of his condition.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a right jaw disorder is granted.

Service connection for a right jaw disorder is granted.

Service connection for Eustachian tube dysfunction, right ear, is granted.

Service connection for pes planus is denied.

Subject to the law and regulations governing payment of monetary benefits, a rating of 20 percent for DDD of the cervical spine is granted for the period on appeal up to December 19, 2010.


REMAND

The following issues remain before the Board: (1) entitlement to a rating in excess of 20 percent for DDD of the cervical spine for the period on appeal up to December 19, 2010, and in excess of 30 percent for the period from December 20, 2010; (2) entitlement to an increased rating for DDD of the lumbar spine; (3) entitlement to increased ratings for radiculopathy of the upper extremities and right lower extremity; (4) entitlement to an increased rating for chest wall contusion with residual degenerative changes at first costosternal junction; (5) entitlement to an increased rating for chronic frontal sinusitis with deviated nasal septum; (6) whether the matter of the Veteran's entitlement to an extraschedular rating should be referred to the Director of the Compensation Service; and (7) entitlement to service connection for a gastrointestinal disorder, right leg disorder, and bilateral knee disorder.

During his March 2015 Board hearing, the Veteran asserted that his cervical spine disability has worsened.  Thus, the Board finds that the May 2014 VA examination does not accurately reflect the current severity of this disability and finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also during his Board hearing, the Veteran reported that he was working full time.  As a result, the Board finds that the issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, in light of the Veteran's assertions that his cervical spine disability has had a significant effect his ability to work, the Board finds that the AOJ must consider whether the refer the issue of whether the Veteran is entitled to an extraschedular rating for his cervical spine disability alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In October 2013, the Veteran submitted a notice of disagreement with a September 2013 rating decision with regard to the ratings assigned for his lumbar spine disability, radiculopathy of the lower extremities, and chest wall contusion with residual degenerative changes at first costosternal junction; and the reduction of his rating for chronic frontal sinusitis with deviated septum.  During his March 2015 Board hearing, following the January 2015 rating decision that implemented a reduction of his ratings for his right upper extremity and right lower extremity radiculopathy, the Veteran expressed disagreement with the reduction and asserted that these conditions have worsened.  The Board accepts his March 2015 testimony as his notice of disagreement with the January 2015 rating decision.  Review of the record shows that the RO has not issued a statement of the case with regard to the issues addressed in the October 2013 and March 2015 notices of disagreement.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on these issues is needed.

Additionally, with regard to the claim for service connection for a bilateral knee condition, the Veteran and his spouse reported that although the Veteran did not seek formal treatment for his knee symptoms in service, service connection is warranted for a bilateral knee condition because the Veteran has had knee problems since service.  Specifically, in a statement dated April 2007, the Veteran asserted that ranger body armor that was worn during live fire exercises in service hurt his knees.  In a contemporaneous statement, the Veteran's spouse reported that she has known the Veteran since 1990 and that he hurt his knee during service, but did not see a doctor.  She did not specify the knee that the Veteran hurt during service.  The Board finds these lay accounts as to the onset and recurrence of his knee condition to be both competent and credible.  Thus, the Board finds that a medical opinion regarding the likely etiology of the Veteran's current bilateral knee condition is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board finds that VA must also obtain a medical opinion with regard to the Veteran's claim for service connection for a leg length discrepancy condition (his right leg is 0.6 cm shorter than his left leg).  In an April 2008 statement, the Veteran asserted that his right leg being shorter than his left leg has caused chronic pain in his back, neck, knees, and feet.  He asserted that running, walking, and road marching during service with a shorter right leg caused arthritis.  The Board finds that VA must also obtain a medical opinion as to whether the Veteran's leg length discrepancy is a congenital or development defect that preexisted service, was aggravated by service, and/or caused or aggravated other conditions, to include his bilateral knee condition.

To this point, the Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  It follows, therefore, that service connection may be granted for a congenital disease (a condition that is "capable of improving or deteriorating"), but not a congenital defect (a condition that is "more or less stationary in nature").  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

With regard to the Veteran's claimed gastrointestinal disorder, a VA examiner noted diagnoses of resolved acute enteritis, which was diagnosed during service, and erythematous duodenopathy in an August 2012 examination report.  In this report, the examiner also noted that a June  2009 CT scan revealed no abnormalities that would cause right upper quadrant pain, a November 2009 stomach and small bowel biopsy was normal, and a June 2009 abdominal ultrasound was unremarkable.  The examiner concluded that evidence of record shows that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner reported the following: the STRs document December 1994 treatment for left upper quadrant pain of unknown etiology, and the record is silent for any further complaints of or treatment for this pain during service and following service; the Veteran's in-service acute enteritis resolved during service and the treatment records are silent for any other episodes of this condition; the treatment records are silent for stomach problems for nearly fifteen years; it is not likely that upper right quadrant pain that had onset in 2009 is related to upper left quadrant pain that was reported in 1994, as there are different organs and structures in these areas; and there is no medical literature to support the proposition that an episode of acute enteritis could have caused the Veteran's current erythematous duodenopathy.

Although a June 2009 CT scan indicates that the Veteran was negative for acute abnormalities at that time, a June 2009 upper gastrointestinal tract study that preceded the CT scan shows mild dysmotility and suspected reflux.  In addition, the August 2012 examiner acknowledged that the Veteran is currently taking medication to treat gastroesophageal reflux disease (GERD).  The examiner did not, however, provide an opinion as to whether the Veteran has GERD that is related to his period of active service, to include his in-service diagnosis of acute enteritis.  Additionally, the examiner did not address the Veteran's and his spouse's competent and credible reports that the Veteran has experienced gastrointestinal symptoms since service.  Specifically, in April 2007, the Veteran's spouse reported that she has known the Veteran since 1990 and he has had runny bowel movements since then, but did not seek treatment for this problem while he was in service because he was embarrassed.

In light of the above, the Board finds that a new examination must be provided to determine all of the Veteran's current gastrointestinal disorders and obtain a medical opinion regarding the etiology of any such disorders.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding his claims for increased ratings for his lumbar spine disability, radiculopathy of the lower extremities and right upper extremity, chest wall contusion with residual degenerative changes at first costosternal junction, and chronic frontal sinusitis with deviated septum.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, return the matters to the Board for its review, as appropriate.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his service-connected disabilities have had on his ability to work.  Also notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the symptomatology that contributed to his bilateral knee condition and leg length discrepancy, to include during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain a medical opinion as to the onset and etiology of the Veteran's claimed knee and leg length conditions.  The claims folder should be made available to and reviewed by the reviewing clinician.  The clinician should record the full history of the condition, including the competent and credible lay account of any orthopedic problems during and since service.

Leg Length Discrepancy

   (a) The clinician should state whether the Veteran's leg length discrepancy is a condition that is capable of improving or deteriorating.
   
   (b) The clinician should state whether the Veteran's leg length discrepancy is a condition that preexisted service.

   If the Veteran's leg length discrepancy preexisted service, provide an opinion as to whether it is at least as likely as not that this condition was aggravated by or worsened during the Veteran's period of service.
   
   (c) If the Veteran's leg length discrepancy did not preexist service, provide an opinion as to whether it is at least as likely as not that this condition was caused or aggravated by service.
   
   (d) Provide an opinion as to whether it is at least as likely as not that the Veteran's leg length discrepancy was caused or aggravated by another condition.

Bilateral Knee Condition

   (a) Identify the Veteran's currently diagnosed knee conditions.
   
   (b) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee condition had onset during or within one year of the Veteran's discharge from active service.
   
   (c) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee condition was otherwise caused or aggravated by the Veteran's period of service.
   
   (d) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee condition was caused or aggravated by another condition.
   
   (e) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral knee condition was caused or aggravated by the Veteran's leg length discrepancy.

The claims folder, and any newly associated evidence, must be made available to, and reviewed by, the clinician.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the clinician should be provided in a report.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran currently has a gastrointestinal disorder, to include gastroesophageal reflux disease and/or a dysmotility condition, and if so, obtain an opinion regarding the onset and likely etiology of the diagnosed condition(s).  The claims folder should be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the competent and credible lay account of any gastrointestinal problems during and since service.

   (a) Identify the Veteran's current gastrointestinal disorder(s).  Make a specific finding as to whether the Veteran has gastroesophageal reflux disease or a dysmotility condition.
   
   (b) Provide an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal disorder had onset during or within one year of his discharge from active service.
   
   (c) Provide an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal disorder was caused or aggravated by his period of service, to include his in-service acute enteritis.

The claims folder, and any newly associated evidence, must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's cervical spine disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all cervical spine orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine.  

In addition, if possible, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his disability.

The examiner must also indicate the impact the Veteran's cervical spine disability has on his ability to secure or follow a substantially gainful occupation, and document any reported functional impact.

6.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disabilities, to include the aggregate impact of the conditions.

7.  After ensuring that the requested development is completed and the examinations are adequate, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


